ORDER
PER CURIAM.
Appellant, Charles Mulikey, appeals from the judgment and sentence entered upon his conviction by a jury trial of assault in the first degree, section 565.050 RSMo 1994, armed criminal action, section 571.015 RSMo 1994, and possession of an explosive device, section 571.020 RSMo 1994.
We have reviewed the briefs of the parties, the legal file and the record on appeal. We find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-*247dential or jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).